Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Larry Baratta on .

The application has been amended as follows: 
	In the claims:

	(Currently Amended)	An edge switch comprising:
one or more programmable Application Specific Integrated Circuits (ASICs) configured to implement programmable functions, wherein the one or more programmable ASICs include
circuitry configured to receive incoming packets associated with flows in a data center network where the flows are forwarded on a per-packet basis, wherein at a particular time at a particular switch port the flows include a number of active concurrent flows;
circuitry configured to maintain a state table that includes a state of the flows and of received incoming packets, wherein the state table includes a corresponding state for a subset of all flows through the edge switch and entries in the state table are only kept for a refresh time window that has a value where the number of active concurrent flows is orders of magnitude higher than a number of flows in the state table, and wherein the state table is stored in registers of the programmable ASICs and managed via the programmable functions; and
circuitry configured to dequeue the received incoming packets based on one or more packet dequeue conditions and the state table, including re-ordering of the received incoming packets in a correct order based on the state table such that the re-ordering is performed at the edge switch as opposed to a server, wherein the re-ordering comprises dequeuing a packet of the received incoming packets within the edge switch before being transmitted to the server when a sequence number of the packet indicates a correct order and, when the sequence number of the packet indicates an incorrect order, maintaining a payload of the packet and recirculating a header of the packet.

(Currently Amended)	The edge switch of claim 1, wherein the circuitry configured to receive incoming packets is configured to queue the received incoming packets, and the circuitry configured to maintain the state table is configured to maintain an entry for each of the received incoming packets based on a flow identifier and a respective sequence number.

(Currently Amended)	The edge switch of claim 2, further comprising
circuitry configured to process respective headers of the received incoming packets in the queue, for the circuitry configured to dequeue the received incoming packets.

(Previously Presented)	The edge switch of claim 1, wherein the state table is managed in memory in the edge switch, and further comprising
circuitry configured to delete entries in the memory that are stale and that are dequeued.

(Previously Presented)	The edge switch of claim 1, wherein the one or more packet dequeue conditions include any of 
a packet satisfying a next expected sequence number,
a packet having a much smaller sequence number than expected indicative of a retransmitted packet,
memory storing the state table is overfilled for a particular flow, and
an entry for the state table is stale.

(Original)	The edge switch of claim 1, wherein the edge switch is one of a Top of Rack switch and a Network Interface Card (NIC) communicatively coupled to a corresponding server.

(Original)	The edge switch of claim 1, wherein the received incoming packets utilize a transport protocol including any of Transmission Control Protocol (TCP), Xpress Transport Protocol (XTP), and Stream Control Transmission Protocol (SCTP).

(Original)	The edge switch of claim 1, wherein, for a particular flow, a first packet takes a different path in the data center network than a second packet such that the second packet is received out-of-order at the edge switch.

(Currently Amended)	A method comprising:
in an edge switch with one or more programmable Application Specific Integrated Circuits (ASICs) configured to implement programmable functions, receiving incoming packets associated with flows in a data center network where the flows are forwarded on a per-packet basis, wherein at a particular time at a particular switch port the flows include a number of active concurrent flows;
maintaining a state table that includes a state of the flows and of received incoming packets, wherein the state table includes a corresponding state for a subset of all flows through the edge switch and entries in the state table are only kept for a refresh time window that has a value where the number of active concurrent flows is orders of magnitude higher than a number of flows in the state table, and wherein the state table is stored in registers of the programmable ASICs and managed via the programmable functions; and
dequeuing the received incoming packets based on one or more packet dequeue conditions and the state table, including re-ordering of the received incoming packets in a correct order based on the state table such that the re-ordering is performed at the edge switch as opposed to a server, wherein the re-ordering comprises dequeuing a packet of the received incoming packets within the edge switch before being transmitted to the server when a sequence number of the packet indicates a correct order and, when the sequence number of the packet indicates an incorrect order, maintaining a payload of the packet and recirculating a header of the packet.

(Currently Amended)	The method of claim 9, wherein the receiving incoming packets includes queueing the received incoming packets, and the maintaining includes maintaining an entry for each of the received incoming packets based on a flow identifier and a respective sequence number.

(Currently Amended)	The method of claim 10, further comprising
processing respective headers of the received incoming packets in the queue, for the dequeuing.

(Previously Presented)	The method of claim 9, wherein the state table is managed in memory in the edge switch, and further comprising
deleting entries in the memory that are stale and for packets that are dequeued.

(Previously Presented)	The method of claim 9, wherein the one or more packet dequeue conditions include any of 
a packet satisfying a next expected sequence number,
a packet having a much smaller sequence number than expected indicative of a retransmitted packet,
memory storing the state table is overfilled for a particular flow, and
an entry for the state table is stale.

(Original)	The method of claim 9, wherein the method is implemented in an edge switch that is one of a Top of Rack switch and a Network Interface Card (NIC) communicatively coupled to a corresponding server.

(Original)	The method of claim 9, wherein the received incoming packets utilize a transport protocol including any of Transmission Control Protocol (TCP), Xpress Transport Protocol (XTP), and Stream Control Transmission Protocol (SCTP).

(Original)	The method of claim 9, wherein, for a particular flow, a first packet takes a different path in the data center network than a second packet such that the second packet is received out-of-order at the edge switch.


(Currently Amended)	A data center network comprising:
a plurality of switches communicatively coupled to a plurality of servers,
wherein packets associated with flows in the data center network are forwarded on a per-packet basis, wherein at a particular time at a particular switch port the flows include a number of active concurrent flows;, and
wherein each of the plurality of switches include one or more programmable Application Specific Integrated Circuits (ASICs) configured to implement programmable functions, wherein the one or more programmable ASICs include are configured to 
maintain a state table that includes a state of the flows and of received incoming packets, wherein the state table includes a corresponding state for a subset of all flows through a particular edge switch of the plurality of switches and entries in the state table are only kept for a refresh time window that has a value where the number of active concurrent flows is orders of magnitude higher than a number of  flows in the state table, and wherein the state table is stored in registers of the programmable ASICs and managed via the programmable functions, and
dequeue the received incoming packets based on one or more packet dequeue conditions and the state table, including re-ordering of the received incoming packets in a correct order based on the state table such that the re-ordering is performed at the particular edge switch as opposed to a server, wherein the re-ordering comprises dequeuing a packet of the received incoming packets within the particular edge switch before being transmitted to the server when a sequence number of the packet indicates a correct order and, when the sequence number of the packet indicates an incorrect order, maintaining a payload of the packet and recirculating a header of the packet.

(Previously Presented)	The data center network of claim 17, wherein the one or more packet dequeue conditions include any of 
a packet satisfying a next expected sequence number,
a packet having a much smaller sequence number than expected indicative of a retransmitted packet,
memory storing the state table is overfilled for a particular flow, and
an entry for the state table is stale.

(Original)	The data center network of claim 17, wherein the plurality of switches are one of a Top of Rack switch and a Network Interface Card (NIC) communicatively coupled to a corresponding server.

(Original)	The data center network of claim 17, wherein the received incoming packets utilize a transport protocol including any of Transmission Control Protocol (TCP), Xpress Transport Protocol (XTP), and Stream Control Transmission Protocol (SCTP).


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-20 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1-8, An edge switch comprising:
one or more programmable Application Specific Integrated Circuits (ASICs) configured to implement programmable functions, wherein the one or more programmable ASICs include
circuitry configured to receive incoming packets associated with flows in a data center network where the flows are forwarded on a per-packet basis, wherein at a particular time at a particular switch port the flows include a number of active concurrent flows;
circuitry configured to maintain a state table that includes a state of the flows and of received incoming packets, wherein the state table includes a corresponding state for a subset of all flows through the edge switch and entries in the state table are only kept for a refresh time window that has a value where the number of active concurrent flows is orders of magnitude higher than a number of flows in the state table, and wherein the state table is stored in registers of the programmable ASICs and managed via the programmable functions; and
circuitry configured to dequeue the received incoming packets based on one or more packet dequeue conditions and the state table, including re-ordering of the received incoming packets in a correct order based on the state table such that the re-ordering is performed at the edge switch as opposed to a server, wherein the re-ordering comprises dequeuing a packet of the received incoming packets within the edge switch before being transmitted to the server when a sequence number of the packet indicates a correct order and, when the sequence number of the packet indicates an incorrect order, maintaining a payload of the packet and recirculating a header of the packet…in combination with other limitations.

Regarding claim 9-16, A method comprising:
in an edge switch with one or more programmable Application Specific Integrated Circuits (ASICs) configured to implement programmable functions, receiving incoming packets associated with flows in a data center network where the flows are forwarded on a per-packet basis, wherein at a particular time at a particular switch port the flows include a number of active concurrent flows;
maintaining a state table that includes a state of the flows and of received incoming packets, wherein the state table includes a corresponding state for a subset of all flows through the edge switch and entries in the state table are only kept for a refresh time window that has a value where the number of active concurrent flows is orders of magnitude higher than a number of flows in the state table, and wherein the state table is stored in registers of the programmable ASICs and managed via the programmable functions; and
dequeuing the received incoming packets based on one or more packet dequeue conditions and the state table, including re-ordering of the received incoming packets in a correct order based on the state table such that the re-ordering is performed at the edge switch as opposed to a server, wherein the re-ordering comprises dequeuing a packet of the received incoming packets within the edge switch before being transmitted to the server when a sequence number of the packet indicates a correct order and, when the sequence number of the packet indicates an incorrect order, maintaining a payload of the packet and recirculating a header of the packet… in combination with other limitations.

Regarding claim 17-20, A data center network comprising:
a plurality of switches communicatively coupled to a plurality of servers,
wherein packets associated with flows in the data center network are forwarded on a per-packet basis, wherein at a particular time at a particular switch port the flows include a number of active concurrent flows;, and
wherein each of the plurality of switches include one or more programmable Application Specific Integrated Circuits (ASICs) configured to implement programmable functions, wherein the one or more programmable ASICs include are configured to 
maintain a state table that includes a state of the flows and of received incoming packets, wherein the state table includes a corresponding state for a subset of all flows through a particular edge switch of the plurality of switches and entries in the state table are only kept for a refresh time window that has a value where the number of active concurrent flows is orders of magnitude higher than a number of  flows in the state table, and wherein the state table is stored in registers of the programmable ASICs and managed via the programmable functions, and
dequeue the received incoming packets based on one or more packet dequeue conditions and the state table, including re-ordering of the received incoming packets in a correct order based on the state table such that the re-ordering is performed at the particular edge switch as opposed to a server, wherein the re-ordering comprises dequeuing a packet of the received incoming packets within the particular edge switch before being transmitted to the server when a sequence number of the packet indicates a correct order and, when the sequence number of the packet indicates an incorrect order, maintaining a payload of the packet and recirculating a header of the packet…in combination with other limitations.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461